DETAILED ACTION
Notice of Amendment
In response to the amendment(s) filed on 1/11/21, amended claim(s) 1-2, 6-7, 10, 14-15, and 18, and canceled claim(s) 12 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “specimen collection container … wherein the second end of the closure includes a first physical design feature, and wherein the syringe assembly includes a second physical design feature for corresponding engage with the physical design feature of the second end of the closure” as recited in claim 14 and the “wherein the first physical design feature of the second end of the closure includes one of a protrusion or recess and the second physical design feature of the syringe assembly includes the other of the protrusion or recess, wherein the protrusion is adapted for receipt within the recess,” as recited in claim 15 must be shown or the feature(s) canceled from the claim(s) (and not from different embodiments).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2 and 14-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 2, the claim language “wherein the closure is non-removably secured to the top end of the specimen collection container” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  Specifically, Applicant’s specification does not use the term “non-removably” and although the specification does not need to use the same terms as the claims, the examiner could not find a corollary either.  The closest support the examiner could find is at para [0060] of Applicant’s specification as originally filed, however, this portion of the specification only identifies snap fit.
For claim 14, the claim language “wherein the second end of the closure includes a first physical design feature, and wherein the syringe assembly includes a second physical design feature for corresponding engage with the physical design feature of the second end of the closure” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  Specifically, claim 14 appears to be supported by the embodiment shown in Fig. 14.  However, the embodiment shown in Fig. 14 has a specimen collection container intermediate of the closure and the syringe assembly.  This intermediate specimen collection container would not allow for a physical feature of the closure to engage with a physical feature of the syringe assembly.  The embodiment shown in Fig. 14a doesn’t have the specimen collection container.  So unless the specimen collection container is removed from the claims, it would appear that the claimed subject matter is not supported.
For claim 15, the claim language “wherein the first physical design feature of the second end of the closure includes one of a protrusion or recess and the second physical design feature of the syringe assembly includes the other of the protrusion or recess, wherein the protrusion is adapted for receipt within the recess” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the 
Dependent claim(s) 15-20 fail to cure the deficiencies of independent claim 14, thus claim(s) 2 and 14-20 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 2, the claim language “wherein the closure is non-removably secured to the top end of the specimen collection container” is ambiguous.  It is unclear what the scope of “non-removably” is since it appears that a closure could be removed from a container, as long as enough force is applied.  The claim is examined as meaning snap fit in view of para [0060] of Applicant’s specification as originally filed.
For claim 16, the claim term “the physical feature” (line 1) is ambiguous.  It is unclear whether this finds antecedence in the “first physical feature” in claim 14 or the “second physical feature” in claim 14.  The claim is examined under the former interpretation.
For claim 16, the claim term “the physical feature” (lines 2-3) is ambiguous.  It is unclear whether this finds antecedence in the “first physical feature” in claim 14 or the “second physical feature” in claim 14.  The claim is examined under the latter interpretation.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1, 3-4, 6-8, 11, and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,145,688 to Smith in view of U.S. Patent Application Publication No. 2009/0259145 to Bartfeld et al. (hereinafter “Bartfeld”) and U.S. Patent Application Publication No. 2002/0193777 to Aneas.
For claim 1, Smith discloses a specimen collection container (Abstract) (Examiner’s Note: defined by the elements it comprises recited later in the claim), comprising:
a top end (top end of 50), a closed bottom end (closed bottom end of 50), and a sidewall extending therebetween (sidewall of 50) defining an interior (interior of 50); and
a closure (Examiner’s Note: defined by the elements it comprises recited later in the claim) adapted to engage the top end (as can be seen in Figs. 1-5B and 20), the closure comprising:
	a base portion (40) comprising a first end (first end of 40) adapted for (Examiner’s Note: functional language, i.e., capable of) engagement with the top end of the specimen collection container (as can be seen in Fig. 20), and a second end (second end of 40) adapted for (Examiner’s Note: functional language, i.e., capable of) receiving a portion of a syringe assembly therein (as can be seen in Fig. 20), the first end comprising an upper seal portion (unlabeled portion of 40 that is above where3 104, 144, and 146 are pointing in Fig. 20) that contacts and extends at least partially over the top end (as can be seen in Fig. 20);
	a fitting (Examiner’s Note: the fitting being the connection, or fit, between 40 and 50); and
	a shielding portion (44) connected to the base portion (as can be seen in Fig. 20) and adapted to transition (Examiner’s Note: functional language, i.e., capable of) from an open position in which fluid communication is established between the first end and the second end through the fitting (as can be seen in Fig. 20), to a closed position in which the fitting is fully shielded by the shielding portion (as can be seen in Fig. 20A) (Examiner’s Note: the fitting being the connection, or fit, between 40 and 50).
Smith does not expressly disclose the first end comprising at least one deflectable rib forming a push-fit and substantially fluid-tight seal with an inner surface of the sidewall when the first end is inserted within the top end.

It would have been obvious to a skilled artisan to modify Smith to include the first end comprising at least one deflectable rib forming a push-fit and substantially fluid-tight seal with an inner surface of the sidewall when the first end is inserted within the top end, in view of the teachings of Bartfeld, as a simple substitution of the sealing mechanism used that would lead to the predictable result of providing a fluid-tight seal so that the continents of the specimen collection container do not leak out.
Smith and Bartfeld do not expressly disclose a luer fitting connected to the base portion and comprising at least one channel for venting the interior of the specimen collection container to atmosphere during introduction of a fluid specimen from the syringe assembly into the specimen collection container.
However, Aneas teaches a luer fitting (3a and 26d) (see Figs. 2-5) connected to a base portion (1) (as can be seen in Fig. 2) and comprising at least one channel (26c) (see Figs. 2-5) (alternatively, see 122b in Figs. 6-8) for venting the interior of the specimen collection container to atmosphere during introduction of a fluid specimen from the syringe assembly into the specimen collection container (see Figs. 2-5) (para [0034] and [0049]).
It would have been obvious to a skilled artisan to modify Smith to include a luer fitting connected to the base portion and comprising at least one channel for venting the interior of the specimen collection container to atmosphere during introduction of a fluid specimen from the syringe 
For claim 3, Smith and Bartfeld do not expressly disclose wherein the luer fitting comprises a plurality of channels disposed thereabout to allow for venting the interior of the specimen collection container to atmosphere during introduction of the fluid specimen from the syringe assembly into the specimen collection container.
However, Aneas teaches wherein the luer fitting comprises a plurality of channels disposed thereabout to allow for venting the interior of the specimen collection container to atmosphere during introduction of the fluid specimen from the syringe assembly into the specimen collection container (as can be seen in Figs. 2-5).
It would have been obvious to a skilled artisan to modify Smith wherein the luer fitting comprises a plurality of channels disposed thereabout to allow for venting the interior of the specimen collection container to atmosphere during introduction of the fluid specimen from the syringe assembly into the specimen collection container, in view of the teachings of Aneas, because such a modification would be the simple substitution of the placement or area of the channel that would lead to the predictable result of venting the interior of the container while fluid specimen is being deposited so that any turbulence is rescued by giving the air an alternate path to escape.
For claim 4, Smith and Bartfeld do not expressly disclose wherein the at least one channel is an internal vent disposed within the luer fitting.
However, Aneas teaches wherein the at least one channel is an internal vent disposed within the luer fitting (see Figs. 6-7).

For claim 6, Smith and Bartfeld do not expressly disclose wherein each of the plurality of channels provides a separate vent from the other channels directly connecting the interior of the container to atmosphere.
However, Aneas teaches wherein each of the plurality of channels provides a separate vent from the other channels directly connecting the interior of the container to atmosphere (as can be seen in Figs. 2-5).
It would have been obvious to a skilled artisan to modify Smith wherein each of the plurality of channels provides a separate vent from the other channels directly connecting the interior of the container to atmosphere, in view of the teachings of Aneas, because such a modification would be the simple substitution of the placement or area of the channel that would lead to the predictable result of venting the interior of the container while fluid specimen is being deposited so that any turbulence is rescued by giving the air an alternate path to escape.
For claim 7, Smith and Bartfeld do not expressly disclose wherein the at least one channel includes a hydrophobic material.
However, Aneas teaches wherein the at least one channel includes a hydrophobic material (para [0032]).
It would have been obvious to a skilled artisan to modify Smith wherein the at least one channel includes a hydrophobic material, in view of the teachings of Aneas, for the obvious advantage of venting the specimen collection container without fluid accidentally spilling through the channel.
For claim 8, Smith and Bartfeld do not expressly disclose wherein the at least one channel is angled with respect to a surface of the first end.
However, Aneas teaches wherein the at least one channel is angled with respect to a surface (i.e., 21b) of a first end (the first end being the bottom end shown in Fig. 2).
It would have been obvious to a skilled artisan to modify Smith wherein the at least one channel is angled with respect to a surface of the first end, in view of the teachings of Aneas, because such a modification would be the simple substitution of the placement and/or orientation of the channel that would lead to the predictable result of venting the interior of the container while fluid specimen is being deposited so that any turbulence is rescued by giving the air an alternate path to escape.
For claim 11, Smith further discloses wherein the shielding portion further comprises a lock tab and the base portion further comprises a corresponding protrusion for engaging the lock tab in the closed position (unlabeled, but as can be seen in Fig. 20).
For claim 13, Smith and Bartfeld do not expressly disclose wherein the at least one channel is an external vent disposed entirely outside the outer circumference of the luer fitting to allow for venting the interior of the specimen collection container to atmosphere during introduction of the fluid specimen from the syringe assembly into the specimen collection container.
However, Aneas teaches wherein the at least one channel is an external vent disposed entirely outside the outer circumference of the luer fitting (see Figs. 2-5) to allow for venting the interior of the specimen collection container to atmosphere during introduction of the fluid specimen from the syringe assembly into the specimen collection container (see Figs. 2-5) (para [0034] and [0049]).
It would have been obvious to a skilled artisan to modify Smith wherein the at least one channel is an external vent disposed entirely outside the outer circumference of the luer fitting to allow for venting the interior of the specimen collection container to atmosphere during introduction of the fluid specimen from the syringe assembly into the specimen collection container, in view of the teachings of .
Claim(s) 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith in view of Bartfeld and Aneas, and further in view of U.S. Patent Application Publication No. 2011/0168292 to Luzbetak et al. (hereinafter “Luzbetak”).
For claim 2, Smith, Bartfeld, and Aneas do not expressly disclose wherein the closure is non-removably secured to the top end of the specimen collection container.
However, Luzbetak teaches wherein the closure is non-removably secured to the top end of the specimen collection container (para [0055]).
It would have been obvious to a skilled artisan to modify Smith wherein the closure is non-removably secured to the top end of the specimen collection container, in view of the teachings of Luzbetak, because such a modification would be the simple substitution of the way to attach the closure to the container that would lead to the predictable result of being able to close the specimen collection container so that contents don’t spill out.
Claim(s) 5 and 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith in view of Bartfeld and Aneas, and further in view of WO 2009/087572 to Dietmar.
For claim 5, Smith, Bartfeld, and Aneas do not expressly disclose wherein the luer fitting comprises a tapered surface for receiving a corresponding tapered surface of the syringe assembly therein.
However, Dietmar teaches wherein the luer fitting comprises a tapered surface for receiving a corresponding tapered surface of the syringe assembly therein (page 8, lines 10-11, i.e., conical shape).

For claim 9, Smith, Bartfeld, and Aneas do not expressly disclose wherein the shielding portion is connected to the base portion by a spring element.
However, Dietmar teaches wherein the shielding portion is connected to the base portion by a spring element (51) (page 8, lines 14-15).
It would have been obvious to a skilled artisan to modify Smith wherein the shielding portion is connected to the base portion by a spring element, in view of the teachings of Dietmar, because such a modification would be the simple substitution of the structure for hinging the shielding portion to the base portion that would lead to the predictable result of being able to close the shielding portion over the base portion.
For claim 10, Smith, Bartfeld, and Aneas do not expressly disclose wherein the spring element is a living hinge.
However, Dietmar teaches wherein the spring element is a living hinge (51) (page 8, lines 14-15).
It would have been obvious to a skilled artisan to modify Smith wherein the spring element is a living hinge, in view of the teachings of Dietmar, because such a modification would be the simple substitution of the structure for hinging the shielding portion to the base portion that would lead to the predictable result of being able to close the shielding portion over the base portion.
Claim(s) 14-16 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith in view of Bartfeld, Aneas, and US Patent Application Publication No. 2004/0199124 to Conte or US Patent Application Publication No. 2008/0210890 to Fago.
For claim 14, Smith discloses a fluid transfer assembly (Abstract), comprising:
a specimen collection container (50) comprising a top end (top end of 50), a closed bottom end (closed bottom end of 50), and a sidewall extending therebetween (sidewall of 50) defining an interior (interior of 50); and
a closure (Examiner’s Note: defined by the elements it comprises recited later in the claim) adapted to engage the top end (as can be seen in Figs. 1-5B and 20), the closure comprising:
	a base portion (40) comprising a first end (first end of 40) adapted for (Examiner’s Note: functional language, i.e., capable of) engagement with the top end of the specimen collection container (as can be seen in Fig. 20), and a second end (second end of 40) adapted for (Examiner’s Note: functional language, i.e., capable of) receiving a portion of a syringe assembly therein (as can be seen in Fig. 20), the first end comprising an upper seal portion (unlabeled portion of 40 that is above where3 104, 144, and 146 are pointing in Fig. 20) that contacts and extends at least partially over the top end (as can be seen in Fig. 20);
	a fitting (Examiner’s Note: the fitting being the connection, or fit, between 40 and 50); and
	a shielding portion (44) connected to the base portion (as can be seen in Fig. 20) and adapted to transition (Examiner’s Note: functional language, i.e., capable of) from an open position in which fluid communication is established between the first end and the second end through the fitting (as can be seen in Fig. 20), to a closed position in which the fitting is fully shielded by the shielding portion (as can be seen in Fig. 20A) (Examiner’s Note: the fitting being the connection, or fit, between 40 and 50).
Smith does not expressly disclose the first end comprising at least one deflectable rib forming a push-fit and substantially fluid-tight seal with an inner surface of the sidewall when the first end is inserted within the top end.

It would have been obvious to a skilled artisan to modify Smith to include the first end comprising at least one deflectable rib forming a push-fit and substantially fluid-tight seal with an inner surface of the sidewall when the first end is inserted within the top end, in view of the teachings of Bartfeld, as a simple substitution of the sealing mechanism used that would lead to the predictable result of providing a fluid-tight seal so that the continents of the specimen collection container do not leak out.
Smith and Bartfeld do not expressly disclose a luer fitting connected to the base portion and comprising at least one channel for venting the interior of the specimen collection container to atmosphere during introduction of a fluid specimen from the syringe assembly into the specimen collection container.
However, Aneas teaches a luer fitting (3a and 26d) (see Figs. 2-5) connected to a base portion (1) (as can be seen in Fig. 2) and comprising at least one channel (26c) (see Figs. 2-5) (alternatively, see 122b in Figs. 6-8) for venting the interior of the specimen collection container to atmosphere during introduction of a fluid specimen from the syringe assembly into the specimen collection container (see Figs. 2-5) (para [0034] and [0049]).
It would have been obvious to a skilled artisan to modify Smith to include a luer fitting connected to the base portion and comprising at least one channel for venting the interior of the specimen collection container to atmosphere during introduction of a fluid specimen from the syringe 
Smith, Bartfeld, and Aneas do not expressly disclose wherein the second end of the closure includes a first physical design feature, and wherein the syringe assembly includes a second physical design feature for corresponding engagement with the physical design feature of the second end of the closure.
However, Conte teaches a first physical design feature (56) in a second end of a closure (50) includes one of a protrusion or recess (as can be seen in Figs. 1 and 6) and a second physical design feature (43) of a syringe assembly (10 and 40) includes the other of the protrusion or recess (as can be seen in Figs. 1 and 6), wherein the protrusion is adapted for receipt within the recess (as can be seen in Figs. 1 and 6).
Alternatively, Fago teaches wherein a physical design feature of a second end of a closure comprises a saw-tooth pattern (Figs. 9-10d) (para [0048]), and a physical design feature of a syringe assembly comprises a saw-tooth pattern for corresponding engagement with the saw-tooth pattern of the second end of the closure (Figs. 9-10d) (para [0048]).
It would have been obvious to a skilled artisan to modify Smith wherein the second end of the closure includes a first physical design feature, and wherein the syringe assembly includes a second physical design feature for corresponding engagement with the physical design feature of the second end of the closure, in view of the teachings of Conte or Fago, for the obvious advantage of being able to fit the syringe together with the closure so that there is a degree of fixedness between the two elements while fluid transfer is occurring.
For claim 15, Smith, Bartfeld, and Aneas do not expressly disclose wherein the first physical design feature of the second end of the closure includes one of a protrusion or recess and the second physical design feature of the syringe assembly includes the other of the protrusion or recess, wherein the protrusion is adapted for receipt within the recess.
However, Conte teaches a first physical design feature (56) in a second end of a closure (50) includes one of a protrusion or recess (as can be seen in Figs. 1 and 6) and a second physical design feature (43) of a syringe assembly (10 and 40) includes the other of the protrusion or recess (as can be seen in Figs. 1 and 6), wherein the protrusion is adapted for receipt within the recess (as can be seen in Figs. 1 and 6).
It would have been obvious to a skilled artisan to modify Smith wherein the physical design feature of the second end of the closure includes one of a protrusion or recess and the physical design feature of the syringe assembly includes the other of the protrusion or recess, wherein the protrusion is adapted for receipt within the recess, in view of the teachings of Conte, for the obvious advantage of being able to fit the syringe together with the closure so that there is a degree of fixedness between the two elements while fluid transfer is occurring.
For claim 16, Smith, Bartfeld, and Aneas do not expressly disclose wherein the first physical design feature of the second end of the closure comprises a saw-tooth pattern, and the second physical design feature of the syringe assembly comprises a saw-tooth pattern for corresponding engagement with the saw-tooth pattern of the second end of the closure.
However, Fago teaches wherein a physical design feature of a second end of a closure comprises a saw-tooth pattern (Figs. 9-10d) (para [0048]), and a physical design feature of a syringe assembly comprises a saw-tooth pattern for corresponding engagement with the saw-tooth pattern of the second end of the closure (Figs. 9-10d) (para [0048]).

For claim 18, Smith and Bartfeld do not expressly disclose wherein the at least one channel is a plurality of channels, and wherein each of the plurality of channels provides a separate vent from the other channels directly connecting the interior of the container to atmosphere.
However, Aneas teaches wherein the at least one channel is a plurality of channels, and wherein each of the plurality of channels provides a separate vent from the other channels directly connecting the interior of the container to atmosphere (as can be seen in Figs. 2-5).
It would have been obvious to a skilled artisan to modify Smith wherein the at least one channel is a plurality of channels, and wherein each of the plurality of channels provides a separate vent from the other channels directly connecting the interior of the container to atmosphere, in view of the teachings of Aneas, because such a modification would be the simple substitution of the placement or area of the channel that would lead to the predictable result of venting the interior of the container while fluid specimen is being deposited so that any turbulence is rescued by giving the air an alternate path to escape.
For claim 19, Smith and Bartfeld do not expressly disclose wherein the at least one channel includes a hydrophobic material.
However, Aneas teaches wherein the at least one channel includes a hydrophobic material (para [0032]).

For claim 20, Smith and Bartfeld do not expressly disclose wherein the at least one channel is angled with respect to a surface of the first end.
However, Aneas teaches wherein the at least one channel is angled with respect to a surface (i.e., 21b) of a first end (the first end being the bottom end shown in Fig. 2).
It would have been obvious to a skilled artisan to modify Smith wherein the at least one channel is angled with respect to a surface of the first end, in view of the teachings of Aneas, because such a modification would be the simple substitution of the placement and/or orientation of the channel that would lead to the predictable result of venting the interior of the container while fluid specimen is being deposited so that any turbulence is rescued by giving the air an alternate path to escape.
Claim(s) 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith, Bartfeld, Aneas, Conte, and/or Fago, and further in view of Dietmar.
For claim 17, Smith, Bartfeld, Aneas, Conte, and/or Fago do not expressly disclose wherein the luer fitting comprises a tapered surface for receiving a corresponding tapered surface of the syringe assembly therein.
However, Dietmar teaches wherein the luer fitting comprises a tapered surface for receiving a corresponding tapered surface of the syringe assembly therein (page 8, lines 10-11, i.e., conical shape).
It would have been obvious to a skilled artisan to modify Smith wherein the luer fitting comprises a tapered surface for receiving a corresponding tapered surface of the syringe assembly therein, in view of the teachings of Dietmar, because such a modification would be the simple substitution of the shape of the luer fitting that would lead to the predictable result of providing a hermetic seal between the base portion and the specimen collection container.
Response to Arguments
Applicant’s arguments filed1/11/21 have been fully considered.
With respect to the “deflectable rib forming a push fit and fluid-tight seal with an inner surface of the sidewall,” Applicant argues to the contrary that “[t]here is no teaching or suggestion in Bartfeld that element 86 is configured to form a push-fit and fluid-tight seal with the inner surface of the fluid container (12).”  However, this assertion appears to contradict para [0059] of Bartfeld, which explicitly states “collar portion 86 exerts an outward force on socket portion 28 such that the exterior surface of socket sidewall 32 presses against the inner surface of sidewall 14 of the outer container 12 forming a generally fluid tight seal therebetween.”    It is noted that the claim language doesn’t exclude an intermediary element being present to form the fluid-tight seal.  All the claim language requires is that a fluid-tight seal be formed (however it may be).
With respect to the argument against the combination, such an argument is conclusory as there is no evidence or rationale underpinning as to why there would be no “deflectable element.”  If the element is deflectable in Bartlet, how does it suddenly no longer become deflectable once it is incorporated in Smith?  The examiner could not find any reasoning for this assertion and also couldn’t find any evidence to back-up this conclusion.  As a result, this argument appears speculative at best.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/               Primary Examiner, Art Unit 3791